73 F.3d 356NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Harold BACKEY, Plaintiff-Appellant,v.SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Defendant-Appellee.
No. 94-7495.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Jan. 3, 1996.

Harold Backey, Appellant Pro Se.  Vinton DeVane Lide, LIDE, MONTGOMERY, POTTS & MEDLOCK, P.C., Columbia, South Carolina, for Appellee.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Harold Backey appeals from a judgment order entered by the magistrate judge* pursuant to a jury verdict entered in favor of the Defendant in an action seeking relief under 42 U.S.C. Sec. 1983 (1988).  We note that the record does not contain a transcript of the trial, but find that the appeal presents no "substantial question" justifying provision of a free transcript at government expense.  See 28 U.S.C. Sec. 753(f) (1988).  Appellants generally bear the burden of demonstrating nonfrivolity and substantiality.  See Maloney v. E.I. Du Pont de Nemours & Co., 396 F.2d 939, 940 (D.C.Cir.1967), cert. denied, 396 U.S. 1030 (1970).


2
In this case, Backey's allegations of wrongful placement in administrative segregation do not involve the kind of significant or atypical hardship necessary to invoke the due process rights he avers were violated in this case;  namely, his right to notice of the reasons for such placement.  See Sandin v. Conner, --- U.S. ----, 63 U.S.L.W. 4601 (U.S. June 19, 1995) (No. 93-1911).  Moreover, Backey's contentions relating to the alleged conversion of his personal property by the Defendant most likely necessitated a credibility determination by the jury, and such determinations are not subject to review by this Court.  See United States v. Saunders, 886 F.2d 56, 60 (4th Cir.1989).


3
We therefore affirm the magistrate judge's order entering judgment for the Defendant and deny Backey's motion for appointment of counsel.  We dispense with oral argument because the facts and legal


4
contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


5
AFFIRMED.



*
 The parties consented to trial by a magistrate judge pursuant to 28 U.S.C.A. Sec. 636(c) (West 1993)